UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 40-F [] REGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 OR [ X ] ANNUAL REPORT PURSUANT TO SECTION 13(A) OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2007 Commission File Number001-15016 MDS INC. (Exact name of Registrant as specified in its charter) Canada (Federal) (Province or other jurisdiction of incorporation or organization) 8099 (Primary Standard Industrial Classification Code Number (if applicable)) 98-0170107 (I.R.S. Employer Identification Number (if applicable)) Suite 300, West Tower 2700 Matheson Blvd. East Mississauga, Ontario Canada L4W 4V9 (416) 213-4082 (Address and telephone number of Registrant's principal executive offices) MDS Pharma Services (US) Inc. 621 Rose Street,P.O. Box 80837, Lincoln, Nebraska 68501 (402) 476-2811 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Common Shares, no par value New York Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act. none (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. none (Title of Class) For annual reports, indicate by check mark the information filed with this Form: [ X ] Annual information form [ X ] Audited annual financial statements Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. The Registrant had 122,578,331 Common Shares outstanding as at October 31, 2007 Indicate by check mark whether the Registrant by filing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 (the "Exchange Act"). If "Yes" is marked, indicate the file number assigned to the Registrant in connection with such Rule. Yes[]No[X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [] DOCUMENTS FILED UNDER COVER OF THIS FORM Document No. 1: Annual Information Form for the year ended October 31, 2007. Document No. 2: Audited Consolidated Financial Statements for the year ended October 31, 2007, prepared in accordance with United States generally accepted accounting principles. Document No. 3: Management's Discussion and Analysis of Financial Condition and Results of Operations for the year ended October 31, 2007. Cautionary Statement Regarding Forward-Looking Statements This annual report on Form 40-F, including the exhibits attached hereto and any amendments, supplements or modifications hereof or thereof, contains statements that are forward-looking statements within the meaning of certain securities laws, including the "safe harbour" provisions of the Securities Act (Ontario) and the United States Private Securities Litigation Reform Act of 1995.These forward-looking statements include, among others, statements with respect to our objectives for 2008, our medium-term goals, and strategies to achieve those objectives and goals, as well as statements with respect to our beliefs, plans, objectives, expectations, anticipations, estimates and intentions.The words "may", "could", "should", "would", "suspect", "outlook", "believe", "plan", "anticipate", "estimate", "expect", "intend", "forecast", "objective", and words and expressions of similar import are intended to identify forward-looking statements. By their very nature, forward-looking statements involve inherent risks and uncertainties, both general and specific, which give rise to the possibility that predictions, forecasts, projections and other forward-looking statements will not be achieved.We caution readers not to place undue reliance on these statements as a number of important factors could cause our actual results to differ materially from the beliefs, plans, objectives, expectations, anticipations, estimates and intentions expressed in such forward-looking statements.These factors include, but are not limited to, management of operational risks; the strength of the Canadian and United States economies and the economies of other countries in which we conduct business; our ability to secure a sufficient quantity of raw materials, particularly cobalt; a reliable source of supply of critical nuclear isotopes; the impact of the movement of the Canadian dollar relative to other currencies, particularly the US dollar and the Euro; changes in interest rate policies of the Bank of Canada and the Board of Governors of the Federal Reserve System in the United States; the effects of competition in the markets in which we operate; the timing and technological advancement of new products introduced by us or by our competitors; the impact of changes in the laws and regulations and enforcement thereof; judicial judgments and legal proceedings; our ability to obtain accurate and complete information from, or on behalf of, our customers and counter parties; our ability to successfully realign our organization, resources and processes; our ability to complete strategic acquisitions and joint ventures and to integrate our acquisitions and joint ventures successfully; changes in accounting policies and methods we use to report our financial condition, including uncertainties associated with critical accounting assumptions and estimates; operational and infrastructure risks; other factors that may affect future results including changes in trade policies, timely development and introduction of new products and services, changes in our estimates relating to reserves and allowances, changes in tax laws, technological changes, natural disasters such as hurricanes, the possible impact on our businesses from public health emergencies, international conflicts and other developments including those relating to terrorism; and our success in anticipating and managing the foregoing risks. We caution that the foregoing list of important factors that may affect future results is not exhaustive.When relying on our forward-looking statements to make decisions with respect to the Company, investors and others should carefully consider the foregoing factors and other uncertainties and potential events.We do not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by us or on our behalf. In this Form 40-F, unless the context otherwise requires, references to "we", "us", "our", or similar terms, as well as references to "MDS", the "Company", or the "Registrant" refer to MDS Inc. Document No. 1 MDS INC. ANNUAL INFORMATION FORM FOR THE YEAR ENDED OCTOBER 31, 2007 January 25, 2008 Toronto, Canada TABLE OF CONTENTS INTERPRETATION ITEMS AFFECTING THE COMPARABILITY OF FINANCIAL INFORMATION OF PRIOR YEARS DOCUMENTS INCORPORATED BY REFERENCE CAUTION REGARDING FORWARD-LOOKING INFORMATION 1. CORPORATE STRUCTURE 1.1 Jurisdiction of Incorporation 1.2 Current Organization 2. GENERAL DEVELOPMENT OF THE BUSINESSES OF MDS 2.1 Overview 2.1.1Life Sciences 2.1.2Diagnostics 2.1.3Customers 2.1.4Employees 2.2 Recent Industry Developments 2.3 Business Strategy of MDS 2.4 Financial and Other Developments 2.4.1Capital Structure 2.4.2Acquisitions 2.4.3Divestitures and Discontinuances 3. NARRATIVE DESCRIPTION OF THE BUSINESSES OF MDS 3.1 Reportable Industry Segments 3.2 MDS Pharma Services 3.3 MDS Nordion 3.4 MDS Analytical Technologies 3.5 Diagnostics 3.6 Significant Investees 3.6.1Lumira Capital Corp. 3.7 Principal Facilities 3.8 Research and Development 3.9 Environmental Compliance 3.10 Other Business Matters 3.10.1Risk Factors 3.10.2Legal Proceedings and Regulatory Actions 3.10.3Interest of Management and Others in Material Transactions 3.10.4Transfer Agent and Registrar 3.10.5Material Contracts 3.10.6Experts 4. SELECTED CONSOLIDATED FINANCIAL INFORMATION 4.1 Summary Annual Information (Year to October 31) 4.2 Dividends 4.3 Capital Structure 5. MANAGEMENT’S DISCUSSION AND ANALYSIS 6. MARKET FOR SECURITIES 7. DIRECTORS AND OFFICERS 7.1 Directors 7.2 Executive Officers 7.3 Additional Disclosure for Directors and Executive Officers 8. AUDIT COMMITTEE INFORMATION 8.1 Composition of the Audit Committee 8.2 Auditor Service Fees 8.3 Pre-approval Policy for External Audit Services 9. ADDITIONAL INFORMATION APPENDIX I – MDS INC. AUDIT COMMITTEE CHARTER APPENDIX II – DEFINITIONS6 The following are registered trademarks of MDS Inc. or its subsidiaries: MDS; Nordion; Sciex; ELAN®; API 5000™; API 4000™; API 3200™; API 2000™; QSTAR® Elite; QSTAR® XL Hybrid; 4®; 3®; 4/TOF™; GenePix®; MetaMorph®; SpectraMax®; FlexStation®; FLIPR®. The following are registered trademarks belonging to the companies indicated: ZEVALIN® Molecular Insight Pharmaceuticals, Inc. BEXXAR® GlaxoSmithKline MDS INC. ANNUAL INFORMATION FORM INTERPRETATION In this Annual Information Form (“AIF”), “we”, “us”, “our”, “MDS”, and “the Company” are used to refer to MDS Inc., its subsidiaries and joint ventures.In this AIF, all references to specific years are references to the fiscal year ended October 31.All references to “$” or “dollars” are references to US dollars, unless otherwise specified. Certain terms and abbreviations used in this AIF are defined in Appendix II - Definitions. ITEMS AFFECTING THE COMPARABILITY OF FINANCIAL INFORMATION OF PRIOR YEARS All financial references in this document exclude our discontinued generic radiopharmaceuticals operations, our U.S. and Canadian laboratory operations, certain early-stage pharmaceutical research services operations, and our interests in Source Medical Corporation (Source) unless otherwise indicated. All financial references for the prior years have been restated to reflect this treatment. MDS historically prepared its consolidated financial statements in accordance with Canadian GAAP and provided reconciliation to US GAAP. The Company has now adopted US GAAP effective with the reporting of its fiscal 2007 annual results as its primary reporting standard for its consolidated financial statements. MDS has adopted US GAAP to improve the comparability of its financial information with that of its competitors, the majority of whom are US-based multinational companies. All figures for prior years have been revised to reflect the adoption of US GAAP as our reporting standard. All financial statements and Management’s Discussion and Analysis (MD&A)previously filed by the Company including those filed for interim reporting purposes during 2007, were prepared under Canadian GAAP. DOCUMENTS INCORPORATED BY REFERENCE The following sections of the MDS 2007 Annual Report Financial Review (2007 Financial Review) are incorporated by reference into this AIF: 1. The audited consolidated financial statements of MDS Inc. for the years ended October 31, 2007, October 31, 2006 and October 31, 2005, reported on by Ernst & Young LLP, Chartered Accountants (2007 Financial Statements) on pages 30 to 37 of the 2007 Financial Review; and 2. Management’s Discussion and Analysis of financial condition and results of operations of MDS Inc. for the fiscal year ended October 31, 2007 (2007 MD&A) contained on pages 1 to 29 of the 2007 Financial Review. 3. Management’s Proxy Circular dated January 7, 2008 with respect to the March 6, 2008 Annual Shareholders meeting. CAUTION REGARDING FORWARD-LOOKING INFORMATION From time to time, we make written or oral forward-looking statements within the meaning of certain securities laws, including the Securities Act (Ontario) and the “safe harbour” provisions of the United States Private Securities Litigation Reform Act of 1995.This document contains such statements, and we may make such statements in other filings with Canadian regulators or the United States Securities and Exchange Commission (SEC), in reports to shareholders or in other communications, including public presentations.These forward-looking statements include, among others, statements with respect to our objectives for 2008, our medium-term goals, and strategies to achieve those objectives and goals, as well as statements with respect to our beliefs, plans, objectives, expectations, anticipations, estimates and intentions.The words “may”, “could”, “should”, “would”, “suspect”, “outlook”, “believe”, “plan”, “anticipate”, “estimate”, “expect”, “intend”, “forecast”, “objective”, “optimistic”, and words and expressions of similar import are intended to identify forward-looking statements. By their very nature, forward-looking statements involve inherent risks and uncertainties, both general and specific, which give rise to the possibility that predictions, forecasts, projections and other forward-looking statements will not be achieved.We caution readers not to place undue reliance on these statements as a number of important factors could cause our actual results to differ materially from the beliefs, plans, objectives, expectations, anticipations, estimates and intentions expressed in such forward-looking statements.These factors include, but are not limited to: management of operational risks; the strength of the Canadian and United States’ economies and the economies of other countries in which we conduct business; our ability to secure a reliable supply of raw materials, particularly cobalt and critical medical isotopes; the impact of the movement of the US dollar relative to other currencies, particularly the Canadian dollar and the euro; changes in interest rate policies of the Bank of Canada and the Board of Governors of the Federal Reserve System in the United States; the effects of competition in the markets in which we operate; the timing and technological advancement of new products introduced by us or by our competitors; the impact of changes in laws, trade policies and regulations, and enforcement thereof; judicial judgments and legal proceedings; our ability to successfully realign our organization, resources and processes; our ability to complete strategic acquisitions and joint ventures and to integrate our acquisitions and joint ventures successfully; new accounting policies and guidelines that impact the methods we use to report our financial condition; uncertainties associated with critical accounting assumptions and estimates; the possible impact on our businesses from natural disasters, public health emergencies, international conflicts and other developments including those relating to terrorism; and our success in anticipating and managing the foregoing risks. We caution that the foregoing list of important factors that may affect future results is not exhaustive.When relying on our forward-looking statements to make decisions with respect to the Company, investors and others should carefully consider the foregoing factors and other uncertainties and potential events.We do not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by us or on our behalf. 1. CORPORATE STRUCTURE 1.1 Jurisdiction of Incorporation The Company was incorporated on April 17, 1969 under the laws of the Province of Ontario under the name Medical Data Sciences Limited.The Company changed its name to MDS Health Group Limited in April of 1973 and to MDS Inc. in November 1996.The Company was continued under the Canada Business Corporations Act (CBCA) in October 1978 and remains subject to that statute. The head office of MDS, and its principal place of business, is located at 2700 Matheson Boulevard East, Suite 300, West Tower, Mississauga, Ontario, Canada, L4W 4V9. 1.2 Current Organization Significant operating subsidiaries and partnerships are defined as those companies/partnerships that contribute 10% or more of the consolidated revenues or consolidated operating income of the Company or account for 10% or more of the consolidated total assets of the Company. The significant operating subsidiaries and partnerships of the Company are set forth below. Ø MDS (Canada) Inc., a Canadian (CBCA) corporation; Ø MDS Analytical Technologies (US) Inc., a Delaware corporation; Ø MDS Pharma Services (US) Inc., a Nebraska corporation; Ø MDS Pharma Services Central Lab S.A.S., a French corporation; Ø MDS Pharma Services S.A.S., a French corporation; Ø MDS Pharma Services France S.A.S., a French corporation; Ø MDS Pharma Services GB Limited, a UK corporation; Ø MDS Pharma Services Switzerland AG, a Swiss corporation; Ø Molecular Devices Limited, a UK corporation; Ø PerkinElmer Sciex Instruments partnership, an Ontario partnership; and Ø Applied Biosystems/MDS Analytical Technologies partnership, an Ontario partnership. With the exception of the two partnerships in which MDS has a 50% interest, MDS beneficially owns, directly or indirectly, 100% of the shares of the above named subsidiaries. The entities outlined above are consolidated in the financial statements of MDS and are referred to hereafter as subsidiaries, with the exception of PerkinElmer Sciex Instruments and Applied Biosystems/MDS Analytical Technologies, each of which is accounted for on an equity basis. In addition to the active operations described above: As at October 31, 2005, the Company owned a 50% interest in Source, a Canadian corporation.On November 22, 2005 the Company sold its 50% interest in Source to its partner, Cardinal Health Inc. (see Section 2.1 - General Development of the Businesses of MDS: Overview). Until February 26, 2007, the Company conducted the majority of its diagnostics business through the following partnerships: Ø MDS Laboratory Services, L.P., a partnership established under the laws of Ontario in which MDS held an indirect 99.6% interest, and Ø Metro-McNair Clinical Laboratories Limited Partnership (Metro-McNair), a limited partnership established under the laws of British Columbia in which MDS held a 75% interest. On February 26, 2007, the Company sold its interest in its diagnostics business, including its interest in these partnerships, to Borealis Infrastructure Management Inc. (see Section 2.1 - General Development of the Businesses of MDS: Overview) In addition to its subsidiaries, the Company owns a 99.6% non-controlling equity interest in LPBP Inc., an Ontario corporation, through which it held its former indirect interest in the Ontario businesses of MDS Diagnostic Services and a 45% interest in Lumira Capital Corp. (formerly MDS Capital Corp.).Lumira Capital Corp. is described under the heading 3.6 - Significant Investees. 2. GENERAL DEVELOPMENT OF THE BUSINESSES OF MDS 2.1 Overview MDS is a global life sciences company that provides market-leading products and services that our customers need for the development of drugs and the diagnosis and treatment of disease.We are a leading global provider of pharmaceutical research services, medical isotopes for molecular imaging, sterilization, radiotherapeutics, and analytical instruments. MDS operates in three business units within the life sciences industry: MDS Pharma Services; MDS Nordion, and MDS Analytical Technologies. In September 2005, we announced our strategic plan to pursue growth in the global life sciences market and dispose of assets that do not contribute to the Company’s areas of focus.The announcement also referred to our restructuring plan to reduce overhead and better align resources and infrastructure costs. During fiscal 2005, we discontinued certain early-stage businesses within our pharmaceutical research services business, a business unit of the life sciences segment, and, consistent with our strategic plan, our interests in Source Medical and Calgary Laboratory Services (CLS) were classified as discontinued operations. In November 2005, the Company sold its interest in Source to Cardinal Health Inc. for C$79 million, and in April 2006, the Calgary Health Region exercisedits option to acquire the Company’s partnership interest in CLS for C$21 million, (see Section 2.4.3 - Divestitures and Discontinuances). On February 26, 2007, the Company completed another significant step in this strategic plan by selling its remaining Canadian diagnostics businesses to Borealis Infrastructure Management Inc. for gross proceeds of C$1.3 billion, (see Section 2.4.3 - Divestitures and Discontinuances) In line with the Company’s strategic plan, on March 20, 2007, MDS finalized the acquisition of Sunnyvale, California-based Molecular Devices Corporation (MDC), a leading provider of high-performance measurement tools for high-content screening, cellular analysis, and biochemical testing for $621 million (see Section 2.4.2 - Acquisitions). In the first half of fiscal 2007, MDS initiated efforts to further optimize the global footprint of MDS Pharma Services.During 2007, the Company finalized the sale of its Phase I clinical facility in Hamburg, Germany, transferred its LCMS bioanalytical, and drug metabolism and pharmacokinetics (DMPK) operations from Montreal, Canada to its Lincoln, USA and Bothell, USA sites, respectively. The Company also consolidated central laboratory operations from Hamburg, Germany into Baillet, France and transferred bioanalytical operations from Sittingbourne, UK to its Zurich, Switzerland site.To further accelerate growth, the Company has invested in new customer-facing IT systems, expanded central laboratory operations in Beijing, China and initiated a 300-bed expansion at its Phase I facility in Phoenix, USA.The latter opened in January 2008. 2.1.1 Life Sciences The Company has three life sciences business units: MDS Pharma Services, which provides pharmaceutical research services; MDS Nordion, which provides molecular imaging, sterilization and radiotherapeutics; and MDS Analytical Technologies, which designs, manufactures and sells analytical instruments and combines newly acquired Molecular Devices (MDC) with the Sciex division of MDS. In 1981, MDS entered the analytical instruments business with the acquisition of SCIEX(acronym for SCIentific EXport).In 2007, MDS expanded its analytical instruments business with the 100% acquisition of MDC. In 1992, MDS acquired an initial 83% interest in Nordion International Inc. (Nordion) from the Canadian Development Investment Corporation pursuant to a privatization initiative by Atomic Energy of Canada Limited (AECL), thereby expanding its operations into medical isotope manufacturing and distribution.Commencing in 1995, the Company increased its ownership interest in Nordion to 100%. In 1995, MDS began acquiring pharmaceutical research services organizations and expanded the services offered to the pharmaceutical development industry.Several smaller acquisitions led to the fiscal 2000 acquisition of Phoenix International Life Sciences Inc., a public company based in Montreal, Canada with additional operations in the United States and Europe.These pharmaceutical research services businesses collectively operate globally under the name MDS Pharma Services. 2.1.2 Diagnostics Until February 2007, the Company also operated in the healthcare industry primarily through its Canadian clinical laboratory operations, MDS Laboratory Services.The Canadian laboratory business was the largest operator of private sector clinical laboratories in Canada.Services provided by the company included clinical laboratory testing for physicians and non-hospital healthcare institutions, management of hospital laboratories under contract and other support services for clinical diagnostics. The sale of the Canadian laboratory business to Borealis Infrastructure Management Inc. was closed on February 26, 2007 as disclosed in Section 2.4.3 – Divestitures and Discontinuances. 2.1.3 Customers Customers of the Company’s life sciences businesses include a broad range of manufacturers of medical products including pharmaceutical manufacturers, biotechnology companies, manufacturers of medical supplies and devices, plus academic and government institutions.These customers are located in virtually all major international markets. Through its former Canadian diagnostics business, the Company provided products and services directly to healthcare providers, including physicians and hospitals. No single customer accounted for more than 10% of the consolidated revenues of the Company for the fiscal year ended October 31, 2007. The Company’s business and customer base are global.Revenues earned outside of Canada, reflecting export sales, along with revenues earned by operating units based outside of Canada, made up approximately 90% of net revenues for 2007.Export sales from Canada alone made up 41% of net revenues for 2007. 2.1.4 Employees As at October 31, 2007, MDS had approximately 5,500 employees in 29 countries. 2.2 Recent Industry Developments MDS has benefited from the significant and rapid changes that are affecting the life sciences industry.These changes include: (i) rising healthcare costs; (ii) intensifying cost containment pressures; (iii) rapid growth in demand for services due to aging population bases; (iv) rapid innovation in technology, increasing the availability of sophisticated treatment options; (v) greater productivity in drug discovery and development; (vi) growing consumer awareness of healthcare choices; and (vii) growing awareness within emerging and developing countries of the benefits of adequate healthcare systems and the improving ability to pay for improved healthcare solutions. New technologies have profoundly affected the life sciences market.These new technologies, in part, have led to more focused research spending and continued corporate mergers of significant size within the pharmaceutical industry, as pharmaceutical companies strive to maintain or obtain a competitive edge by providing new and improved services or by introducing new products to market.Consolidation of this industry is expected to continue, and is likely expected to affect product development budgets and may lead to more focused research spending by the merged entities, including more concentration of spending budgets within therapeutics areas. These mergers are, at least in part, a response to the loss of patent protection on a significant number of large market drugs expected over the next few years.Off-patent drugs often lose more than half of their market share to generic alternatives in less than one year.To replace these lost revenues and sustain the levels of growth enjoyed in the past, pharmaceutical companies must either increase research and development spending or improve the effectiveness of existing spending.Major pharmaceutical companies are also acting aggressively to protect existing patent positions and to extend patent coverage to different formulations. A string of recent adverse events affecting a number of large market pharmaceutical products has placed added scrutiny on the drug approval process in the US.There are increasing calls for more regulation of the approval process as a result.The impact of this on the rate and cost of drug innovation is uncertain. There is growing activity between pharmaceutical companies having large research budgets and smaller biotechnology companies that have smaller budgets but rich pipelines of possible new discoveries.Advances in biotechnology, genomics, and proteomics have created a better understanding of how diseases function both at a molecular level and as part of a biological system that biotechnology companies are seeking to exploit.Large pharmaceutical companies are increasingly providing funding to these smaller companies in return for rights to further develop and market products resulting from these discoveries, or buying these smaller companies outright. The surge in development activity, coupled with a drive to reduce costs and accelerate development time, has driven growth in outsourcing of research activities by pharmaceutical manufacturers to specialized pharmaceutical research services organizations and an increased use of new analytical technologies that seek to provide improved efficiency and results.High throughput screening, and the technologies that make this possible, increase the number of new drug leads that can be investigated, enabling drug companies to identify promising candidates earlier.More importantly, researchers can eliminate an unpromising candidate before a large investment is made in further development. It is anticipated that these technological advances may lead to more targeted, personalized and effective medicines.In addition, these technologies are expected to lead to more accuratediagnosis at an earlier disease stage, which will in turn lead to treatment that is more effective.A number of new developments also promise better disease prevention alternatives. 2.3 Business Strategy of MDS The Company’s strategy is to focus on the global life sciences markets to drive growth and deliver value to customers and shareholders.The life sciences markets are some of the fastest growing markets in the world, driven by long term trends in population demographics and the way therapeutics are developed and disease is treated.The Company is focused in the areas of pharmaceutical research services through MDS Pharma Services, molecular imaging, sterilization and radiotherapeutics through MDS Nordion, and life sciences instruments and tools through MDS Analytical Technologies.MDS expects to supplement organic growth in its three life sciences businesses with selected technology and business acquisitions. MDS Pharma Services (see Section 3.2) is growing its global pharmaceutical research services capability with a focus on building global scale and uniform quality and procedures. The segment is the sixth largest contract research organization (CRO) globally, and one of the largest CROs in early-stage research (Discovery through Phase IIa). The current focus of MDS Pharma Services is on improving the growth and profitability of this segment across its businesses and regions. MDS Nordion (see Section 3.3) is the largest global provider of nuclear isotopes used in molecular imaging and sterilization. Securing reliable sources of supply for key isotopes and building safe, dependable logistics capability are key strategic objectives for this core business. MDS Nordion is also focused on identifying new uses for medical isotopes and building the necessary manufacturing and development capabilities to be the provider of choice for companies that are developing new products with isotopic applications. MDS Analytical Technologies (see Section 3.4) is focused on developing and providing customers with state-of-the-art life sciences tools. This segment relies heavily on leading-edge research and engineering as well as extensive expertise in molecular and cell biology and chemistry to develop instruments that have a clear advantage over competitive offerings. MDS Analytical Technologies consist of two channel brands, Sciex and Molecular Devices (MDC).Sciex, focused on high-end mass spectrometers, takes its products to market predominantly through partnerships with companies who have primary responsibility for marketing, sales, and after-sales support.MDC markets its high-performance bioanalytical measurement systems through its global sales channel, which added important distribution capability to MDS during 2007. 2.4 Financial and Other Developments Factors affecting the comparability of the Company’s financial data for fiscal years 2005 through 2007 include the following: 2.4.1 Capital Structure Ø In December 2002, the Company completed a private placement of $311 million of senior unsecured notes (Senior Unsecured Notes). The Senior Unsecured Notes bear interest at rates between 5.15% and 6.19% per annum and have maturities ranging from December 2007 to December 2012. Ø In 2005, the Company negotiated a new C$500 million, five-year committed, revolving credit facility which replaced the Company’s previous C$225 million credit facility.As at October 31, 2007, the facility was undrawn. Ø On April 9, 2007, MDS completed a substantial issuer bid and repurchased approximately 22.8 million Common shares for $441 million at a price of C$21.90 per share. As a result of this issuer bid, MDS reduced the number of Common shares outstanding from approximately 144 million to 122 million. 2.4.2 Acquisitions Ø During 2005, MDS acquired SkeleTech Inc., a therapeutically focused CRO providing pre-clinical discovery and development services in bone and central nervous systems biologies, for consideration of $6 million. The purchase agreement included a provision for contingent consideration of $2 million, payable to the vendors if certain profitability levels were attained in fiscal 2006. During 2006, a payment for $1 million was made to the vendors under this agreement. Ø On March 20, 2007, MDS finalized the acquisition of Sunnyvale, California-based Molecular Devices Corporation (MDC), a leading provider of high-performance measurement tools for high-content screening, cellular analysis, and biochemical testing. The total cost of the acquisition was $621 million, including the cost of the tender offer, the cost to acquire outstanding in-the-money options held by MDC employees, and transaction costs. Upon completion of this acquisition, MDS established a new business unit, MDS Analytical Technologies, which combines MDS Sciex with MDC. MDS filed a form 51-102F4 with respect of this acquisition on June 4, 2007. 2.4.3 Divestitures and Discontinuances Ø In 2005, the Company’s management announced its commitment to a plan to divest a number of business operations that were no longer core to the Company’s strategy.During 2005, the Company’s interest in Source was classified as a discontinued operation, and as stated previously, in November, 2005, the Company disposed of its interest in Source.In addition, during 2006, the Company’s partner in CLS exercised its right to buy out the Company’s partnership interest. Ø In 2005, the Company approved a plan to divest of its Pharmaceutics, Fermentation Biopharmaceutics/Biosafety, and in vitro Pharmacology operations within the MDS Pharma Services business unit.These businesses have also been classified as discontinued operations. During 2006, these businesses were either sold or shut down. Ø In February 2006, MDS and AECL reached an agreement on disputes related to the MAPLE facilities (Facilities), which resulted in MDS exchanging its interest in the Facilities for a long-term isotope supply contract (See Section 3.3. – MDS Nordion; NRU and MAPLE Facilities) Ø On October 5, 2006, the Company entered into a series of agreements to sell its remaining Canadian diagnostics businesses, MDS Diagnostic Services, to Borealis Infrastructure Management Inc. for gross proceeds of C$1.3 billion. The sale was completed on February 26, 2007. Ø Subsequent to fiscal 2007 year-end, on November 29, 2007, MDS Nordion signed an agreement with Best Medical International Inc. to divest its external beam therapy and self-contained irradiator product lines. 3. NARRATIVE DESCRIPTION OF THE BUSINESSES OF MDS 3.1 Reportable Industry Segments The Company operates under the following three business units: MDS Pharma Services This business unit provides research services and is one of the world leaders in pharmaceutical research services, from pre-clinical development to Phase IV clinical trials, for innovative and generic pharmaceutical companies and for biotechnology companies, as well as consumer product and drug delivery companies. MDS Nordion This business unit is a leading global provider of medical isotopes for molecular imaging, technologies for the sterilization of medical and other products as well as contract manufacturing for the radiotherapeutics industry. MDS Analytical Technologies This business unit focuses on the research, design, manufacture and marketing of state-of-the-art life sciences tools such as high-end mass spectrometers through its Sciex brand and high-performance bioanalytical measurement systems through its Molecular Devices brand. Prior to February 26, 2007, as disclosed in Section 2.4.3 – Divestitures and Discontinuances, the Company was, through various operating business units, the leading provider of diagnostic laboratory services in Canada. Prior to the sale of Source Medical in November 2005, as disclosed in Section 2.4.3
